Filed 12/10/13 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 225









In the Matter of the Vacancy in Judgeship No. 6, with Chambers 

in Fargo, North Dakota, East Central Judicial District









No. 20130389









Per curiam.



[¶1]	On November 21, 2013, Governor Jack Dalrymple notified this Court of the resignation of the Honorable Lisa K. Fair McEvers, as Judge of the District Court, with chambers in Fargo, East Central Judicial District, effective January 1, 2014.  Judge McEvers’ resignation will create a vacancy under Section 27–05–02.1, N.D.C.C.

[¶2]	Under Section 27–05–02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order the vacancy filled, order the vacant office transferred to another judicial district in which an additional judge is necessary , or abolish the vacant office, with or without a transfer.

[¶3]	In May, 2013, this Court received information on judicial service needs, population and caseload trends, and other criteria relevant to N.D. Sup. Ct. Admin. R. 7.2 for the purpose of designating Fargo as the chambers location for a new judgeship created by the 63
rd
 Legislative Assembly. See, Chambering of Judgeship No. 9 in the East Central Judicial District, 2013 ND 81, 831 N.W.2d 52.  We take judicial notice of the information contained in that file.

[¶4]	For purposes of the consultation contemplated under Section 27–05–02.1, N.D.C.C., notice of a written consultation with attorneys and judges and other interested persons in the East Central Judicial District was posted November 27, 2013, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. The notice announced this Court’s intention to fill the vacancy in Judgeship No. 6 in Fargo, but provided for written objections on the vacancy through December 9, 2013.  This procedure is sufficient for purposes of the consultation required under Section 27–05–02.1, N.D.C.C.

[¶5]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has again considered all submissions received by the Court in Chambering Judgeship No. 9, East Central Judicial District, 2013 ND 81, and concludes that the office is necessary for effective judicial administration in its present location.

[¶6]	IT IS HEREBY ORDERED, that Judgeship No. 6 at Fargo in the East Central Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.

[¶7]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom